Citation Nr: 0127441	
Decision Date: 12/18/01    Archive Date: 12/28/01	

DOCKET NO.  00-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
removal of the left kidney. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had over 10 years of active service at the time 
of his separation in May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  An October 1976 RO decision denied service connection for 
removal of the left kidney.

2.  In December 1999, additional relevant service medical 
records were received.


CONCLUSION OF LAW

The October 1976 RO decision is not final and must be 
reconsidered.  38 U.S.C.A. § 5110(a)(b)(1) (West 1991); 
38 C.F.R. § 3.156(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim for service connection 
for residuals of a removal of the left kidney in June 1976.  
Some service medical records were associated with the 
veteran's claim at that time.  An October 1976 RO decision 
denied service connection for removal of a left kidney.  The 
veteran was notified of that action and advised of his 
appellate rights, but additional relevant service medical 
records were received in December 1999.  These records relate 
to the hospitalization and removal of the veteran's left 
kidney.  While the October 1976 RO decision would normally be 
final, as indicated by the January 2000 RO decision, where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located or forwarded to the VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).  

Since new and material evidence, consisting of additional 
service medical records have been submitted, the October 1976 
RO decision must be reconsidered by the RO and is, therefore, 
not final.  

In this regard, the issue of whether there was clear and 
unmistakable error in the October 1976 RO decision has also 
been certified on appeal.  However, in light of the 
determination herein that the October 1976 RO decision is not 
final, it is unnecessary to show that there was clear and 
unmistakable error in that action, since that is a greater 
burden than will exist in reconsidering that action.  
Accordingly, the issue of whether there was clear and 
unmistakable error in the October 1976 rating decision is 
moot and will not be considered by the Board.  

The United States Court of Appeals for Veterans Claims noted 
in Spencer v. Brown, 4 Vet. App. 283, 293 (1993) that, "where 
the claim is reopened on the basis of new and material 
evidence from service department reports, the VA has 
consistently treated it as a true 'reopening' of the original 
claim and a review of the former disposition in light of the 
service department reports which were considered to have been 
lost or mislaid, and the award of benefits is made 
retroactive to the date of the original claim. See 38 C.F.R. 
§ 3.400(q)(2) (1991); VA G.C. Digested Opinion, July 17, 
1984, (stating that, § 3.400(q)(2) reflects 'a long-standing 
VA policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original claim.'  
(emphasis added)" 


ORDER

The October 1976 RO decision must be reconsidered based on 
the submission of additional service medical records.  To 
this extent only, the appeal with respect to this issue is 
granted. 


REMAND

The record reflects that the veteran's claim of entitlement 
to service connection for PTSD was denied on the basis that 
it was not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

The record does not indicate that the veteran has been 
afforded VA examinations relating to his claims of service 
connection for PTSD and residuals of removal of the left 
kidney.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide a list of the names, addresses 
and dates of treatment of all medical 
care providers, both VA and non-VA, who 
have provided psychiatric care to the 
veteran or care related to residuals of 
removal of his left kidney since active 
service.  After obtaining any necessary 
authorization, the RO should contact the 
identified health care providers and 
request copies of all records relating to 
treatment of the veteran that are not 
already of record.

2.  The RO should again contact the 
veteran and request that he provide the 
most specific dates possible for the 
stressors that he reported occurred 
during his service, in Vietnam, in his 
June 1999 statement as well as during his 
personal hearing in July 2001, at pages 6 
and 7.  The veteran should be requested 
to provide the names of the three 
sergeants he indicates were killed in the 
jeep accident and he should also identify 
the name of the performer who was shot in 
the head during the ambush.  He should 
also provide ranks and units of 
assignment for the service members and 
any other identifying information 
concerning any of the individuals 
involved in any claimed stressful event.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records, should 
then be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be associated 
with the claims file. 

4.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
necessary studies, tests, and evaluations 
deemed necessary should be performed, but 
should include PTSD subscales.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR may be relied upon.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the USASCRUR's reports are 
responsible for that conclusion.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
for all opinions should be provided.  

5.  The veteran should be afforded a VA 
nephrology examination to determine the 
etiology of any currently manifested 
residuals of a removal of the left 
kidney.  All indicated tests and studies 
should be conducted and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to provide an opinion as to the 
likelihood that the veteran had 
disability of the left kidney that 
preexisted his active service.  If the 
examiner determines that the veteran had 
disability of the left kidney that 
preexisted his active service, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's preexisting left 
kidney disability underwent an increase 
in severity during service.  If the 
examiner determines that the left kidney 
disability underwent an increase in 
severity during service, the examiner is 
requested to offer an opinion as to the 
likelihood that the increase in severity 
was due to the natural progress of the 
left kidney's preexisting condition.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

6.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues of entitlement to service 
connection for PTSD and service 
connection for residuals of a removal of 
the left kidney on a de novo basis.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



